Title: From Benjamin Franklin to Catharine Ray, 26 August 1756
From: Franklin, Benjamin
To: Ray, Catharine


Dear [Katy]
Philada. Augt. 26. 1756
I receiv’d your very agreable Line [of] the 2d. Inst. in which you tell me you would write me a long Letter, but that you expect soon to see me in Boston. I know not now when I shall enjoy that Pleasure, being more involv’d in publick Affairs than ever: so that I cannot be so long out of the Province as such a Journey requires; therefore, dear Girl, write me all [your little news, for] it is extremely entertaining to me.
Your Apology for being in Boston, “that [you must] visit that Sister once a Year,” makes me suspect you are there for some other Reason: for why should you think your being there would need an Excuse to me, when you knew that I knew how dearly you lov’d that Sister? Don’t [offer and hide] your Heart from me. You know I can [conjure?].
Give my best Respects to your Sister, and tell [her] and all your other Sisters and Brothers, that they must behave very kindly to you, and love you dearly; or else I’ll send a young Gentleman to steal and run away with you, who shall bring you to a Country from whence they shall never hear [a] Word of you, without paying Postage.
Mrs. Franklin joins in Love to you and sincere Wishes for [your] Welfare, with dear good Girl, Your affectionate Friend
B Franklin
 Addressed: To / Miss Catharine Ray / at Mr. Hubbard’s / Boston / Free / B Franklin
